Citation Nr: 1141825	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from August 2000 to May 2006.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2010, a hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims folder.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, she had two periods of active duty ,and the first period of active duty commenced on August 9, 2000, and ended on March 21, 2003, which is in excess of 90 days.  On discharge from that first period of active duty, such service was characterized as "honorable."  


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), have been met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 20.9520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  The RO has denied this claim on the basis that the Veteran's discharge was not characterized as honorable.  
Eligibility for benefits under the Post-9/11 GI Bill are regulated by 38 C.F.R. § 21.9520, which provides in relevant part:  An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she (a) serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct...."  38 C.F.R. § 21.9520(a).

In the present case, the Veteran contends that her service meets the eligibility requirements under 38 C.F.R. § 21.9520(a) because she reenlisted in the Army, as opposed to extending her period of initial active duty service.  Essentially, she asserts that she initially enlisted in the Army for a period of four years beginning on August 9, 2000, that she extended her initial period of active duty by one month to September 2004, and then reenlisted for a second period of active duty service in March 2003 for four years with an expected discharge date in March 2007.  She states that she signed an oath of enlistment form in approximately March of 2003.  Therefore, she contends that she served two periods of active duty service, not one, and that she was released from the first period of active service with an honorable discharge.  It is the first period of service on which she is basing her eligibility for Chapter 33 benefits.

The Veteran's DD 214 Form shows that she served on active duty from August 9, 2000, to May 17, 2006.  This DD 214 Form listed the Veteran's character of discharge as "Under Honorable Conditions (General)."  The Board notes that the DD214, therefore, does not establish that the Veteran had two separate periods of active duty.  The Board, however, does not find the DD 214 to be dispositive in the present case.

The Veteran's appeal was previously before the Board in February 2011.  The evidence at that time consisted of the Veteran's statements, her testimony at a hearing before the undersigned in May 2010, her DD 214 and an Oath of Extension of Enlistment dated in April 2002.  In February 2011, the Board remanded the Veteran's appeal for additional development to assist in obtaining additional evidence (namely service personnel records) to support the Veteran's claim that she reenlisted rather than extended her first period of active duty.

On remand, the RO was not able to obtain any additional service personnel records to show whether the Veteran reenlisted in March 2003 as she contends or whether she extended her first period of active duty, as it appears to show on her DD214.  The Department of Defense was also not able to provide any information relating to this issue.  The appellant, however, submitted additional evidence in August 2011 that the Board finds, with the evidence already of record, is sufficient to corroborate the Veteran's contentions.  This evidence establishes the following.

The Veteran entered into active duty service with the Army on August 9, 2000, under a four year contract.  See Veteran's DD214 and the Oath of Extension of Enlistment dated April 25, 2002.  She extended that contract for one month in April 2002 so that her new expected discharge (ETS) date was September 8, 2004.  Id.  A document entitled "Enlisted Record Brief" indicates, however, that the Veteran's "ETS" date was March 21, 2007.  Furthermore, this document indicates that her "BASD" (basic active service date) was August 9, 2000.  In comparing the BASD and ETS dates shown on this document, the Board notes that they do not conform to any known length of enlistment contract offered by the Army as it is more than six years.  Thus, this document indicates the Veteran had to have either extended her initial period of active duty service or reenlisted.  She claims she reenlisted, and the Board agrees that the evidence of record supports that contention.
A copy of an undated "Memorandum for the Commander, Army Element, United States Southern Command" from the Director of Logistics, regarding "Recommendation for Separation UP AR 635-200, Chapter 14, Paragraph 14-12(b), Pattern of Misconduct" (hereafter "Memorandum"), however, indicates that the Veteran's "Date of enlistment" was March 22, 2003, with a length of term of four years.  (Although undated, the record indicates that separation proceedings were conducted in early 2006 prior to the Veteran's discharge in May 2006 such that the Board finds that this document was created during that timeframe.)  The Board notes that the "Date of enlistment" shown on the Memorandum is not consistent with either the Veteran's DD 214 or the Oath of Extension of Enlistment dated April 25, 2002.  Furthermore, the Board notes that the Memorandum's enlistment date of March 22, 2003, with a four year contract as stated by the Veteran and shown on the Memorandum, would give the Veteran an ETS date of March 21, 2007, which is noted to be the ETS date on the "Enlisted Record Brief."  

Finally, in support of her claim, the Veteran submitted a July 2011 statement from a fellow service member who states that he served with the Veteran in Germany and that, on March 22, 2003, he witnessed the Veteran's reenlistment for four years, which took her ETS to March 21, 2007.

Thus, in considering the record as a whole, the Board finds that there is sufficient evidence to conclude that the Veteran did not extend her initial period of active duty service as shown by her DD214, but that she reenlisted on March 22, 2003, for another four years, which extended her ETS date to March 21, 2007.  Neither the Department of Defense nor the RO has been able to find any evidence that contradicts this conclusion.  In fact, the Department of Defense has responded that it could not find any records of reenlistment or extension.  Consequently, the Board finds that the Veteran had two periods of active duty service, the first from August 9, 2000, to March 21, 2003, and the second from March 22, 2003, to May 17, 2009.  

Furthermore, the Board finds that the first period of active duty service that ended on March 21, 2003 (due to the Veteran's reenlistment on March 22, 2003) was characterized as honorable.  The Board acknowledges that there are no records to actually show that this is the case.  However, the Board notes that the available service personnel records show that the Veteran's disciplinary problems did not begin until 2005 around the time she suffered multiple personal traumas.  Furthermore, there are no records to show that she had any disciplinary actions during the period of service from August 9, 2000, to March 21, 2003.  Finally, the Board notes that the Army would not have permitted the Veteran to reenlist on March 22, 2003, if her prior period of service was not honorable.  Thus, based on the conclusion that the Veteran was permitted to reenlist on March 22, 2003, and the lack of evidence showing any disciplinary actions prior to that date, the Board resolves reasonable doubt and finds that the Veteran's initial period of active duty service from August 9, 2000, to March 21, 2003, was characterized as honorable.

Having found that the Veteran had an initial period of active duty service from August 9, 2000, to March 21, 2003, which was in excess of 90 days and honorable, the Board finds that the basic eligibility requirements for education benefit under the Post-9/11 GI Bill (Chapter 33) have been met.  In rendering this decision, the Board makes no intimation as to the exact amount of benefits to which the Veteran is entitled.  That matter remains in the purview of the RO to determine.


ORDER

Entitlement to basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


